Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Willemsen (US 2014/0069972)  in view of Hamada (US 2009/0226792) and in further view of Peddycord (US 2002/0144849).

Regarding claim 1. Willemsen teaches a freight vehicle (see Fig. 1-4)comprising:
a chassis (see Fig. 1); a body portion supported by a front end of the chassis, the body portion having a vehicle cabin in which an occupant rides inside the body portion (see cab 10); a tank disposed on the body portion and configured to store gas (see tanks 24 in cradle 55); a gas consuming unit supported by the chassis and configured to be supplied with the gas to consume the gas (see Engine 50, para 0023, Fig. 4); and
a pipe configured to connect the tank and the gas consuming unit and configured such that the gas flows through the pipe (see supply line 36, para 0023, Fig. 4),
However, Willemsen does not disclose wherein at least a part of the pipe is composed of a flexible pipe having a first end fixed to the body portion and a second end fixed to the chassis a tilt mechanism provided on the chassis and configured to tilt the body portion with respect to the chassis
Yet, Hamada in the same filed teaches at least a part of the pipe (see 50, Fig. 1) is composed of a flexible pipe having (see para 0026) a first end fixed to the body portion (see attached to moveable front seat 10) and a second end fixed to the chassis (see non movable seat 20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willemsen with the teachings of Hamada by having at least a part of the pipe is composed of a flexible pipe having a first end fixed to the body portion and a second end fixed to the chassis in order to provide a deformable and extendable allowing the fuel cell and tanks to be moved and allowing to the tanks to be located in an opportune spaces (see para 0031).
	Further Peddycord in the same filed teaches a tilt mechanism provided on the chassis and configured to tilt the body portion with respect to the chassis (see Fig. 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willemsen with the teachings of Peddycord by having a tilt mechanism provided on the chassis and configured to tilt the body portion with respect to the chassis in order to provide a reduction in the overall length of a vehicle as compared to a so-called "conventional" cab behind engine vehicle while still providing maneuverability for intra-city deliveries. 
 	Regarding claim 2 The combination teaches the gas consuming unit includes a fuel cell configured to consume the gas to generate electric power (see 30, Fig. 1; Hamada).

Regarding claim 5, The combination teaches, a container that is provided rearward of the body portion and in which freight is stored (see semitrailer (not shown) para 0014; Fig. 1; Willemsen) and
a storage portion configured to store the tank (see para 0006; Willemsen), wherein a height of the storage portion is equal to or lower than a height of a top surface of the container (see para 0003; Willemsen).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Willemsen in view of Hamada  and Peddycord as applied to claim 1 above, and further in view of Van Der Linden (US 2017/0080798). 
Regarding claim 6,  The Combination teaches the tank is defined as a first tank (see tanks 24 in cradle 55) configured to store the gas that is supplied to the gas consuming unit (see Engine 50, para 0023, Fig. 4).
However, the combination does not disclose a second tank disposed between the body portion and a loading space that is provided rearward of the body portion and on which freight is loaded.
Yet, Van Der Linden in the same filed teaches a second tank disposed between the body portion and a loading space that is provided rearward of the body portion and on which freight is loaded (see inside 400, Fig. 7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination (i.e. tanks of Willemsen) with the teachings of Van Der Linden by having a second tank disposed between the body portion and a loading space that is provided rearward of the body portion and on which freight is loaded in order to increase the amount of storage tanks that can carry gas (i.e. fuel) and thus improving operating time ( i.e. distance between refueling). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Willemsen in view of Hamada and Peddycord (US 2002/0144849), and further in view of Ravinel  (US 2018/0066799).
Regarding claim, 3 The combination teaches The freight vehicle yet does not disclose the flexible pipe has an upstream side portion on a side of the first end and a downstream side portion on a side of the second end; and
the flexible pipe is provided with a docking portion configured to detachably connect the upstream side portion and the downstream side portion.
Ravinel in the same art teaches the flexible pipe has an upstream side portion on a side of the first end and a downstream side portion on a side of the second end (see para 0033); and the flexible pipe is provided with a docking portion configured to detachably connect the upstream side portion and the downstream side portion (para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination (i.e. tanks of Willemsen) with the teachings of Ravinel by having the flexible pipe has an upstream side portion on a side of the first end and a downstream side portion on a side of the second end; and the flexible pipe is provided with a docking portion configured to detachably connect the upstream side portion and the downstream side portion in order  while having a hose that can be easily manipulated by the flexible part and allowing the exchange of gas 
Regarding claim 4, The combination teaches The freight vehicle yet does not disclose a part of the pipe is composed of a metal pipe connected to the tank and the flexible pipe and fixed to the body portion ; and a pressure regulating valve configured to reduce a pressure of the gas flowing out from the tank is provided between the metal pipe and the flexible pipe.
Ravinel in the same art teaches a part of the pipe is composed of a metal pipe connected to the tank and the flexible pipe and fixed to the body portion (see para 0033); and a pressure regulating valve configured to reduce a pressure of the gas flowing out from the tank is provided between the metal pipe and the flexible pipe (see 7, para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination (i.e. tanks of Willemsen) with the teachings of Ravinel by having a part of the pipe is composed of a metal pipe connected to the tank and the flexible pipe and fixed to the body portion ; and a pressure regulating valve configured to reduce a pressure of the gas flowing out from the tank is provided between the metal pipe and the flexible pipe in order to provide a control flow of gas that can be regulated (i.e. stop or start the flow) while having a hose that can be easily manipulated given the flexible part. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        June 8, 2022